                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DANIEL G. SHOFFNER,

               Plaintiff,

                      v.                           CAUSE NO. 3:18-CV-319-JD-MGG

 DR. MICHAEL MITCHEFF,

               Defendant.

                                 OPINION AND ORDER

       On August 17, 2018, Plaintiff Daniel G. Shoffner, a prisoner without a lawyer,

was granted leave to proceed on a single claim against Defendant Dr. Michael Mitcheff

for denying him adequate medical treatment for his knee pain since February 7, 2018, in

violation of the Eighth Amendment. ECF 12 at 4. After Defendant filed his answer to

Plaintiff’s complaint, the court issued a scheduling order setting September 7, 2020, as

the deadline for completing discovery. ECF 33. On May 28, 2020, Defendant served his

First Set of Interrogatories and First Request for Production of Documents on Plaintiff.

ECF 34, 35. Because Plaintiff did not respond to Defendant’s discovery requests, on July

9, 2020, Defendant filed a motion to compel Plaintiff’s responses. ECF 37. On October

13, 2020, the court granted Defendant’s motion to compel and ordered Plaintiff to

respond to Defendant’s discovery requests by November 13, 2020. ECF 44. The court

cautioned Defendant that if he did not respond by the November 13, 2020, deadline,

this case was subject to dismissal without further notice. Id.
       After the court issued its October 13, 2020, order, Defendant resent his First Set of

Interrogatories and First Request for Production of Documents to Plaintiff because he

had previously refused his legal mail. ECF 45, 45-1. Defendant advised Plaintiff that the

court had granted Defendant’s motion to compel and ordered him to respond to the

discovery requests by November 13, 2020. Id. However, because Plaintiff did not

provide Defendant with responses to his discovery requests, on November 23, 2020,

Defendant filed a motion to dismiss Plaintiff’s case. ECF 46. On December 18, 2020, Pam

James, an Indiana State Prison administrative employee, notified the court by letter that

Plaintiff had refused legal mail the court sent him. ECF 49 at 1-2. Defendant’s motion to

dismiss is now ripe for decision.

       Federal Rule of Civil Procedure 37(b) permits a court to sanction a party for not

obeying a discovery order, including dismissal of the case. Fed. R. Civ. P. 37(b)(2)(A)(v).

An action may be dismissed under Rule 37(b) if a party’s conduct in ignoring the court’s

order constitutes willfulness, bad faith, or fault. De Falco v. Oak Lawn Pub. Library, 25

Fed.Appx. 455, 457 (7th Cir. 2001); Williams v. Wahner, 714 Fed.Appx. 601, 604 (7th Cir.

2018). A review of the record shows that Plaintiff has failed to comply with the court’s

October 13, 2020, order because he has not provided Defendant with his responses to

Defendant’s First Set of Interrogatories and First Request for Production of Documents.

While Plaintiff has had more than nine months to serve Defendant with his discovery

responses and file those responses with the court, he has not done so. Given Plaintiff’s

refusal to participate in the discovery process and his willful disregard of the court’s

October 13, 2020, order, dismissing this case with prejudice is the appropriate sanction


                                              2
as provided by Rule 37(b)(2)(A)(v). This is so despite Plaintiff’s pro se status, for “even

those who are pro se must follow court rules and directives.” McInnis v. Duncan, 697

F.3d 661, 665 (7th Cir. 2012). Accordingly, the court will grant Defendant’s motion to

dismiss.

       For these reasons, the court:

       (1) GRANTS Defendant’s Motion to Dismiss (ECF 46);

       (2) DISMISSES this case with prejudice; and

       (3) DIRECTS the clerk to enter judgment in favor of Defendant and against

Plaintiff.

       SO ORDERED on July 8, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
